HALL, Judge.
The appellant challenges the order revoking his probation in case numbers 87-12452 and 88-14695. We reverse.
*1036We agree with the appellant that the state failed to prove that he wilfully violated the conditions of his probation. Molina v. State, 520 So.2d 320 (Fla. 2d DCA 1988).
Accordingly, we reverse the revocation order and the sentence entered pursuant thereto and remand with directions to reinstate the order of probation.
Reversed and remanded.
SCHOONOVER, C.J., and FRANK, J„ concur.